UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51485 Ruth’s Hospitality Group, Inc. (Exact name of registrant as specified in its charter) Delaware 72-1060618 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1030 W. Canton Avenue, Suite 100, Winter Park, FL (Address of principal executive offices) (Zip code) (407) 333-7440 Registrant’s telephone number, including area code None. Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant (1)has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒
